COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00359-CV


Eunice Wells                              §    From County Court at Law No. 2

                                          §    of Parker County (CIV-13-0258)

v.                                        §    April 23, 2015

                                          §    Opinion by Justice Dauphinot

Target Corporation                        §    Dissent by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that Appellee Target Corporation shall pay all of the

costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Lee Ann Dauphinot______________
                                        Justice Lee Ann Dauphinot